DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 9 are ejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Araki et al. JP 2005054492 (hereinafter Araki).

            As to claim 1, Araki teaches a measurement set-up for a return cement suspension, the return cement suspension having cement fractions and soil fractions (Fig. 1, [0009], [0013]: a ground improvement system for reuse mud discharge from ground which have cement content as in [0032]), the measurement set-up compromising:
a measuring mixing device configured to mix the return cement suspension with an additive to form a test suspension (Fig. 2, [0020]: one or more types of viscosity modifiers such as soil dispersant, cement water reducing agent, … are combined and added to the liquid in the adjustment tank 4D to adjust the viscosity of the reuse liquid in tank 4D);
a measuring path section configured to guide the test suspension ([0020], Fig. 2: adjustment tank 4D having body section to guide the reuse liquid);
a measuring device configured to measure at least one main measured variable on the measuring path section (Fig. 2, [0020]: viscosity measuring means 4E measures the viscosity of the reuse liquid; [0032]: Ca ions are measured); and
an evaluation device, wherein the evaluation device is configured to estimate and/or determine at least one quality index for the return cement suspension as a function of the at least one main measured variable (Fig. 2, [0032]: cement measurement device 4F for measuring the cement content in the fluid, i.e. quality index, of the reuse liquid based on measured Ca ions; [0007]: setting the dry content, i.e. quality index, of the reused liquid to have recycled liquid having a desired viscosity, i.e. as a function of the measured variable).  
 
As to claim 2, Araki teaches all limitations of claim 1.
Araki teaches one or more of the following: a first feeding device configured to supply the return cement suspension ([0018]: the mud discharged in the pit 41 is sucked by a suction pump P3 and supplied to recycle liquid manufacturing apparatus 4 including tanks 4A-4D as in Fig. 2); and a second feeding device configured to supply the additive (Fig. 2, [0020]: one or more types of viscosity modifiers such as soil dispersant, cement water reducing agent, … are combined and added to the liquid in the adjustment tank 4D to adjust the viscosity of the reuse liquid in tank 4D, hence there must be a feeding device to supply the additive).  
 
As to claim 3, Araki teaches all limitations of claim 1.
Araki teaches wherein the additive is configured to change rheological properties of the return cement suspension by reacting with the cement fractions of the return cement suspension and/or that the at least one main measured variable is dependent on the rheological properties of the test suspension and/or that the at least one quality index describes reactivity and/or cement fraction of the return cement suspension and/or suitability for mixing of the return cement suspension with a cement suspension for generating a ready-to-use mixed cement suspension (Fig. 2, [0032]: quantitative measurement device for measuring the cement content, i.e. quality index, of the reuse liquid based on measured Ca ions; [0007]: setting the dry content of the reused liquid to have recycled liquid having a desired viscosity, i.e. as a function of the measured variable; [0020]: the viscosity effects the possibility of clogging of the liquid, hence a suitability for mixing of the return cement. Viscosity modifier, i.e. additive, such as soil dispersant, cement water reducing agent, AE agent are added to adjust the viscosity, hence the additive changes the viscosity for suitability for mixing which is a rheological property).  
 
As to claim 9, Araki teaches all limitations of claim 2.
Araki teaches wherein the second feeding device has the additive, wherein the additive is configured as an accelerator and/or as a stabilizer (Fig. 2, [0020]: viscosity may increase and clogging of the injection nozzle may be caused. One or more types of viscosity modifiers such as soil dispersant, cement water reducing agent, … are combined and added to the liquid in the adjustment tank 4D to adjust the viscosity of the reuse liquid in tank 4D. Hence, the additive is configured as a stabilizer and there must be a feeding device to feed the viscosity modifiers to the tank 4D).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 11, and 13-16 are ejected under AIA  35 U.S.C. 103 as being unpatentable by Araki et al. JP 2005054492 (hereinafter Araki), in view of Te’eni - US 6,227,039.
As to claim 4, Araki teaches all limitations of claim 1.
Araki teaches wherein the at least one main measured variable is a fluidic characteristic variable (Fig. 2, [0020]: viscosity measuring means 4E measures the viscosity of the reuse liquid, hence fluidic characteristic variable)
Araki does not explicitly teach fluidic characteristic variable including one or more of the following: a pressure change and change in flow velocity in the measuring path section.  
However, Te’eni discloses at least one main measured variable is a fluidic characteristic variable including one or more of the following: a pressure change and change in flow velocity in the measuring path section (Fig. 11, Col. 15, lines 3-17: pressure sensors 412 are attached to the pipe 410 to measure pressure of the concrete).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system, as disclosed by Araki, and further incorporate having at least one main measured variable is a fluidic characteristic variable including one or more of the following: a pressure change and change in flow velocity in the measuring path section, as taught by Te’eni, to produce concrete with desired qualities (Te’eni Col. 6, lines 39-42).
 
As to claim 5, Araki teaches all limitations of claim 1.
Araki teaches a feeding portion configured to feed the test suspension to the measuring path section, and a discharge portion configured to discharge the test suspension from the measuring path section ([0018]: the mud discharge is supplied to recycle liquid manufacturing apparatus 4 having storages 4A-4D and then discharge to apparatus 3 by pump and pipe system as in Figs. 1-2).
Araki does not explicitly teach wherein one or more of the following: a flow cross-section of the measuring path section is smaller, at least at one point, than a flow cross-section of the feeding portion, and wherein the flow cross-section of the measuring path section is smaller, at least at one point, than the flow cross-section of the discharge portion; a flow velocity in the measuring path section is greater than a flow velocity in the feeding portion and wherein the flow velocity in the measuring path section is greater than the flow velocity in the discharge portion; and an input throttle, configured to reduce the flow cross-section, is arranged between the feeding portion and the measuring path section and an output throttle, configured to increase the flow cross-section, is arranged between the measuring path section and the discharge portion; and wherein the measuring device has a pressure measuring device configured to determine a pressure difference in the test suspension upstream and downstream of the measuring path section and/or between the feeding portion and the discharge portion and/or a flow velocity measuring device for determining the flow velocity in the measuring path section as the at least one main measured variable.  
However, Te’eni teaches having a flow cross-section of the measuring path section is smaller, at least at one point, than a flow cross-section of the feeding portion, and wherein the flow cross-section of the measuring path section is smaller, at least at one point, than the flow cross-section of the discharge portion; and wherein the measuring device has a pressure measuring device configured to determine a pressure difference in the test suspension upstream and downstream of the measuring path section and/or between the feeding portion and the discharge portion and/or a flow velocity measuring device for determining the flow velocity in the measuring path section as the at least one main measured variable (Fig. 11, Col. 15, lines 8-17: adapted pipe 410 having smaller diameter than the standard pipes 314 of pumping system 300 is coupled to pipe 314. Hence, a flow cross-section of the measuring path section is smaller, at least at one point, than a flow cross-section of the feeding portion, and wherein the flow cross-section of the measuring path section is smaller, at least at one point, than the flow cross-section of the discharge portion. Multiple pressure sensors 412 are attached to the pipe both upstream and downstream of adapted pipe 410 to measure changing stress state of the concrete due to change in shape of the pipe. Hence, the measuring device has a pressure measuring device configured to determine a pressure difference in the test suspension upstream and downstream of the measuring path section and/or between the feeding portion and the discharge portion).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system, as disclosed by Araki, and further incorporate having a flow cross-section of the measuring path section is smaller, at least at one point, than a flow cross-section of the feeding portion, and wherein the flow cross-section of the measuring path section is smaller, at least at one point, than the flow cross-section of the discharge portion, and wherein the measuring device has a pressure measuring device configured to determine a pressure difference in the test suspension upstream and downstream of the measuring path section and/or between the feeding portion and the discharge portion and/or a flow velocity measuring device for determining the flow velocity in the measuring path section as the at least one main measured variable, as taught by Te’eni, to produce concrete with desired qualities (Te’eni Col. 6, lines 39-42).
 
As to claim 6, Araki and Te’eni teach all limitations of claim 1.
Araki does not explicitly teach wherein the pressure measuring device has a first pressure sensor, the first pressure sensor being arranged upstream of the measuring path section and/or in the feeding portion, and a second pressure sensor, wherein the second pressure sensor is arranged downstream of the measuring path section and/or in the discharge portion.  
However, Te’eni teaches the pressure measuring device has a first pressure sensor, the first pressure sensor being arranged upstream of the measuring path section and/or in the feeding portion, and a second pressure sensor, wherein the second pressure sensor is arranged downstream of the measuring path section and/or in the discharge portion (Fig. 11, Col. 15, lines 8-17: adapted pipe 410 having smaller diameter than the standard pipes 314 of pumping system 300 is coupled to pipe 314. Multiple pressure sensors 412 are attached to the pipe both upstream and downstream of adapted pipe 410 to measure changing stress state of the concrete due to change in shape of the pipe. Hence, pressure measuring device has a first pressure sensor, the first pressure sensor being arranged upstream of the measuring path section and/or in the feeding portion, and a second pressure sensor, wherein the second pressure sensor is arranged downstream of the measuring path section and/or in the discharge portion).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system, as disclosed by Araki, and further incorporate having the pressure measuring device has a first pressure sensor, the first pressure sensor being arranged upstream of the measuring path section and/or in the feeding portion, and a second pressure sensor, wherein the second pressure sensor is arranged downstream of the measuring path section and/or in the discharge portion, as taught by Te’eni, to produce concrete with desired qualities (Te’eni Col. 6, lines 39-42).
 
            As to claim 11, Araki teaches a construction site arrangement (Fig. 1, [0009], [0013]: a ground improvement system for reuse mud discharge from ground) comprising:
a receiving device configured to receive return cement suspension from a borehole, wherein the return cement suspension has cement fractions and soil fractions ([0009]: reusing mud discharge in the ground wherein a soil dispersant or water reducing agent for cement, … is used. Hence, the return mud discharge having soil fractions; [0032]: cement content of the reuse liquid is determined, hence the return liquid has cement fractions; Fig. 1, [0014]-[0017]: water and solidifying material in reservoir 2 such as cement, are introduced into the improved liquid production apparatus 3 for mixing, and then injected into ground G via pipe 10; [0018]: the mud discharged in the pit 41 is sucked by a suction pump P3 and supplied to recycle liquid manufacturing apparatus 4 including tanks 4A-4D as in Fig. 2, i.e. receiving device);
a supply mixing device, wherein the supply mixing device has a first inlet for a cement suspension, a second inlet for the return cement suspension, and an outlet for supplying a drilling pump device for a drilling device, wherein the supply mixing device is configured to mix the cement suspension and return cement suspension in a mixing ratio to form a mixed cement suspension (Fig. 1, [0014]-[0017]: water and solidifying material in reservoir 2 such as cement, are introduced into the improved liquid production apparatus 3 for mixing through a fist inlet as in Fig. 1, hence first inlet for a cement suspension, and then injected into ground G via pipe 10; [0018]: the mud discharged in the pit 41 is sucked by a suction pump P3 and supplied to recycle liquid manufacturing apparatus 4 including tanks 4A-4D as in Fig. 2; [0032]: the reuse liquid having cement content is supplied to the improvement liquid production device 3 for mixing through another inlet as in Fig. 1, has second inlet for the return cement suspension. The cement content of the reuse liquid is determined, and based on the measurement result, a cement amount is supplied to the reuse liquid in the device 3; [0023], [0027]: the injection tube includes drilling device 40 to drill and ground and inject the improvement liquid from apparatus 3; [0002]: water content ratio of the mud discharge by mixing with a material);
a measurement set-up comprising:
a measuring mixing device configured to mix the return cement suspension with an additive to form a test suspension (Fig. 2, [0020]: one or more types of viscosity modifiers such as soil dispersant, cement water reducing agent, … are combined and added to the liquid in the adjustment tank 4D to adjust the viscosity of the reuse liquid in tank 4D);
a measuring path section configured to guide the test suspension ([0020], Fig. 2: adjustment tank 4D having body section to guide the reuse liquid);
a measuring device configured to measure at least one main measured variable on the measuring path section (Fig. 2, [0020]: viscosity measuring means 4E measures the viscosity of the reuse liquid; [0032]: Ca ions are measured); and
an evaluation device configured to estimate and/or determine at least one quality index for the return cement suspension as a function of the at least one main measured variable (Fig. 2, [0032]: a cement measurement device 4F for measuring the cement content of the fluid, i.e. quality index, of the reuse liquid based on measured Ca ions; [0007]: setting the dry content, i.e. quality index, of the reused liquid to have recycled liquid having a desired viscosity, i.e. as a function of the measured variable).
Araki does not explicitly teach the control device is configured to set the mixing ratio in the supply mixing device as a function of the at least one quality index.
Te’ eni teaches an evaluation device configured to estimate and/or determine at least one quality index for the return cement suspension as a function of the at least one main measured variable; a control device, wherein the control device is configured to set the mixing ratio in the supply mixing device as a function of the at least one quality index (Fig. 1, Col. 6, lines 20-31: concrete plant having batching plant which produces concreate from a mix design defining the ratios of fine sand, aggregate, water and cement from which to produces a desired concrete; Fig. 4, lines 7-40, Col. 8, lines 23-39: determining the sensitivity and workability of the mix and create a rheological profile from the sensitivity and workability; Fig. 11, Col. 15, lines 3-17: pressure sensors 412 are attached to the pipe 410 to measure pressure of the concrete; Fig. 6, Col. 10, lines 42-67: the concrete mix is measured. The record measurement is then converted to a rheological profile which reflects the measured mix, hence, evaluate to determine a quality index for the cement as a function of at least one main measured variable. If the determined rheological profile does not comply with a nominal rheological profile, i.e. quality index, the mix proportions, i.e. mixing ratio, are amended in step 84 in accordance with pre-determined criteria; Col. 9, lines 58-67: the nominal rheological profile design having a standard mix design having known proportions like a 1:2:4 mix of water/cement ration. Hence, set a mixing ratio as a function of the quality index; Col. 13, lines 4-6: the system can be used to generate water/cement ratio of a mix to maximizing the strength of the mix for concrete; Fig. 7, Col.13, lines 2-40: mix design changer 908 selects the design mix which provides desired set of parameter values based on sensed output from sensing device 906).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system, as disclosed by Araki, and further incorporate having control device configured to set the mixing ratio in the supply mixing device as a function of the at least one quality index, as taught by Te’eni, to produce concrete with desired qualities (Te’eni Col. 6, lines 39-42).
   
As to claim 13, Araki and Te’eni teach all limitations of claim 11.
Araki teaches wherein the receiving device has a separating device configured to separate at least part of the soil fractions from the return cement suspension ([0018]: the mud discharge is supplied to solid-liquid separation means 4S by pump to have particle diameter of more than 5 mm, which are soil, are removed, hence separating device to separate part of the soil fractions).  
 
As to claim 14, Araki and Te’eni teach all limitations of claim 11.
Araki teaches wherein the measuring path section is configured as a bypass portion between the receiving device and the supply mixing device and/or that the receiving device forms or comprises the first feeding device (Fig. 2, [0020]: viscosity measuring means 4E measures the viscosity of the reuse liquid in tank 4D, wherein the tank 4D is bypass portion between the receiving tank 4A and mixing apparatus 3, i.e. supply mixing device).  
 
As to claim 15, Araki and Te’eni teach all limitations of claim 11.
Araki teaches further comprising the drilling pump device and/or the drilling device ([0023], [0027]: the injection tube includes drilling device 40 to drill and ground and inject the improvement liquid from apparatus 3).  
 
As to claim 16, Araki teaches a method for producing a mixed cement suspension (Fig. 1, [0009], [0013]: a ground improvement method for reuse mud discharge from ground), comprising:
mixing a return cement suspension, wherein the return cement suspension has cement fractions and soil fractions, with an additive for producing a test suspension (Fig. 1, [0009]: reusing mud discharge in the ground wherein a soil dispersant or water reducing agent for cement, … is used. Hence, the return mud discharge having soil fractions; [0032]: cement content of the reuse liquid is determined, hence the return liquid has cement fractions; [0018]: the mud discharged in the pit 41 is sucked by a suction pump P3 and supplied to recycle liquid manufacturing apparatus 4 including tanks 4A-4D as in Fig. 2, i.e. receiving device; Fig. 2, [0020]: one or more types of viscosity modifiers such as soil dispersant, cement water reducing agent, … are combined and added to the liquid in the adjustment tank 4D to adjust the viscosity of the reuse liquid in tank 4D);
measuring at least one main measured variable of the test suspension (Fig. 2, [0020]: viscosity measuring means 4E measures the viscosity of the reuse liquid; [0032]: Ca ions are measured);
determining at least one quality index as a function of the at least one main measured variable (Fig. 2, [0032]: a cement quantitative measurement device 4F for measuring the cement content, i.e. quality index, of the reuse liquid based on measured Ca ions; [0007]: setting the dry content, i.e. quality index, of the reused liquid to have recycled liquid having a desired viscosity, i.e. as a function of the measured variable); and
mixing the return cement suspension with a cement suspension in a mixing to form the mixed cement suspension ([0032]: the reuse liquid having cement content in apparatus 4 is supplied to the improvement liquid production device 3 for mixing through another inlet as in Fig. 1).
Araki does not explicitly teach mixing the return cement suspension with a cement suspension in a mixing ratio, the mixing ratio is set as a function of the quality index.
Te’ eni teaches mixing the return cement suspension with a cement suspension in a mixing ratio, the mixing ratio is set as a function of the quality index (Fig. 1, Col. 6, lines 20-31: concrete plant having batching plant which produces concreate from a mix design defining the ratios of fine sand, aggregate, water and cement from which to produces a desired concrete; Fig. 4, lines 7-40, Col. 8, lines 23-39: determining the sensitivity and workability of the mix and create a rheological profile from the sensitivity and workability; Fig. 11, Col. 15, lines 3-17: pressure sensors 412 are attached to the pipe 410 to measure pressure of the concrete; Fig. 6, Col. 10, lines 42-67: the concrete mix is measured. The record measurements are then converted to a rheological profile which reflects the measured mix, hence, evaluate to determine a quality index for the cement as a function of at least one main measured variable. If the determined rheological profile does not comply with a nominal rheological profile, i.e. quality index, the mix proportions, i.e. mixing ratio, are amended in step 84 in accordance with pre-determined criteria; Col. 9, lines 58-67: the nominal rheological profile design having a standard mix design having known proportions like a 1:2:4 mix of water/cement ration. Hence, set a mixing ratio as a function of the quality index; Col. 13, lines 4-6: the system can be used to generate water/cement ratio of a mix to maximizing the strength of the mix for concrete; Fig. 7, Col.13, lines 2-40: mix design changer 908 selects the design mix which provides desired set of parameter values based on sensed output from sensing device 906).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system, as disclosed by Araki, and further incorporate having mixing the return cement suspension with a cement suspension in a mixing ratio, the mixing ratio is set as a function of the quality index, as taught by Te’eni, to produce concrete with desired qualities (Te’eni Col. 6, lines 39-42).

Claim 7 is rejected under AIA  35 U.S.C. 103 as being unpatentable by Araki et al. JP 2005054492 (hereinafter Araki), in further view of Te’eni - US 6,227,039, and further in further view of Hjulstad et al. US 2018/0328162 (hereinafter Hjulstad).
As to claim 7, modified Araki teaches all limitations of claim 1.
Modified Araki does not explicitly teach wherein the measuring device has a density sensor configured to measure the density of the return cement suspension and/or the test suspension as a first auxiliary measured variable and/or that the measuring device has a temperature sensor configured to measure the temperature of the return cement suspension and/or the test suspension as a second auxiliary measured variable and/or that the measuring device has a conductivity sensor configured to measure electrical conductivity of the return cement suspension and/or the test suspension as a third auxiliary measured variable and/or that the measuring device has a pH sensor configured to measure a pH value of the return cement suspension and/or the test suspension as a fourth auxiliary measured variable; and wherein the evaluation device is configured to estimate and/or determine the at least one quality index as a function of at least one of the first auxiliary measured variable, the second auxiliary measured variable, the third auxiliary measured variable, and the fourth auxiliary measured variable.  
However, Hjulstad teaches the measuring device has a density sensor configured to measure the density of the return cement suspension and/or the test suspension as a first auxiliary measured variable and/or that the measuring device has a temperature sensor configured to measure the temperature of the return cement suspension; and wherein the evaluation device is configured to estimate and/or determine the at least one quality index as a function of at least one of the first auxiliary measured variable, the second auxiliary measured variable, the third auxiliary measured variable, and the fourth auxiliary measured variable ([0021], [0047]: processing device 32 determines the density of the cement slurry which is a useful factor for determining abnormal cement properties; [0048]: cement properties indicate whether the cement slurry has been insufficiently mixed or that the cement slurry has begun to set, hence a quality index; [0027]-[0029], [0044], [0053]-[0056]: temperature sensor measuring the temperature of the cement slurry to determine an equivalent viscosity of the cement at the determined temperature, i.e. quality index).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system, as disclosed by modified Araki, and further incorporate having the measuring device has a density sensor configured to measure the density of the return cement suspension and/or the test suspension as a first auxiliary measured variable and/or that the measuring device has a temperature sensor configured to measure the temperature of the return cement suspension; and wherein the evaluation device is configured to estimate and/or determine the at least one quality index as a function of at least one of the first auxiliary measured variable, the second auxiliary measured, as taught by Hjulstad, to determining whether the cement slurry has been insufficiently mixed or that the cement slurry has begun to set so that appropriate operation can be performed (Hjulstad [0048]).
 
Claims 8 is rejected under AIA  35 U.S.C. 103 as being unpatentable by Araki et al. JP 2005054492 (hereinafter Araki), in further view of Te’eni - US 6,227,039, and further in further view of Kim et al. KR 20090114162 (hereinafter “Kim”).
As to claim 8, modified Araki teaches all limitations of claim 1.
Modified Araki does not explicitly teach wherein the evaluation device has an artificial neural network, wherein the artificial neural network receives at least the at least one main measured variable and optionally additionally at least one, some, or all auxiliary measured variables as input parameters and outputs the at least one quality index of the return cement suspension.  
However, Kim teaches the evaluation device has an artificial neural network, wherein the artificial neural network receives at least the at least one main measured variable and optionally additionally at least one, some, or all auxiliary measured variables as input parameters and outputs the at least one quality index of the return cement suspension (Kim Page 2, lines 70, Page 3, lines 100-110, page 7, lines 248-285: artificial neural network is used to predict concrete property such as strength, i.e. quality index, based on variables of constituent material).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system, as disclosed by modified Araki, and further incorporate having the evaluation device has an artificial neural network, wherein the artificial neural network receives at least the at least one main measured variable and optionally additionally at least one, some, or all auxiliary measured variables as input parameters and outputs the at least one quality index of the return cement suspension, as taught by Kim, for accurately determine the property of the concrete mix for desired use (Kim Page 5, line 169).

Claim 10 is rejected under AIA  35 U.S.C. 103 as being unpatentable by Araki et al. JP 2005054492 (hereinafter Araki), in further view of Te’eni - US 6,227,039, and further in further view of Crudden et al. US 20080156232 (hereinafter Crudden).
As to claim 10, modified Araki teaches all limitations of claim 1.
Modified Araki does not explicitly teach wherein the additive is or has a soluble glass.  
            However, Curdden teaches the additive is or has a soluble glass ([0028], [0032]: antimicrobial agent is added to the blend of cement, wherein the antimicrobial additive is water soluble glass as in claim 8.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system, as disclosed by modified Araki, and further incorporate having the additive is or has a soluble glass, as taught by Curdden, for antimicrobial aspect of the cement (Curdden [0048]).

Claim 12 is rejected under AIA  35 U.S.C. 103 as being unpatentable by Araki et al. JP 2005054492 (hereinafter Araki), in further view of Te’eni US 6,227,039 (hereinafter Te’eni), further in view of Brock et al. US 2015/0103614 (hereinafter Brock).
As to claim 12, Araki and Te’eni teach all limitations of claim 11.
Modified Araki does not explicitly teach wherein the evaluation device is configured to provide the quality index in real time and/or the control device is configured to control the supply mixing device in real time.  
However, Brock teaches wherein the evaluation device is configured to provide the quality index in real time and/or the control device is configured to control the supply mixing device in real time ([0049]: the water amount supplied to the mixing of the cement is controlled in real time).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system, as disclosed by modified Araki, and further incorporate having the evaluation device is configured to provide the quality index in real time and/or the control device is configured to control the supply mixing device in real time, as taught by Te’eni, to maintain the correct water-mixing ratio (Brock [0049]).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information As to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861  
/JOHN FITZGERALD/Primary Examiner, Art Unit 2861